Title: To James Madison from Louis-Marie Turreau, 16 January 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 16 January 1806, Washington. His Imperial and Royal Majesty having named Mr. Martel commissary of commercial relations for Kentucky, but no place having been assigned for his residence, Pichon had asked JM to propose to the president that it be fixed in Martel’s exequatur for Natchez, a port of entry. JM had replied that no other foreign agent resided in this port, and that the port was a dependency of New Orleans, so to speak. At the same time JM assured Pichon that the president would immediately send Martel his exequatur to reside in the latter city, if he so requested.
                    Knowing nothing of the appointment for Louisiana and determined by necessity to fill the commissariat at New Orleans at least temporarily, Pichon made no remark on this offer, and at his request an exequatur was sent to Martel to reside there. Now that this position is filled by Mr. Deforgues, Martel finds himself deprived of his post and of the compensation that the French government wished to grant him for his services in the United States, particularly for the interim positions he filled at Baltimore and Norfolk, unless the president will be so kind as to change his opinion and agree to Turreau’s proposal.
                    The U.S. government having divided Louisiana into two parts, Turreau proposes to divide the French commissariat of commercial relations as well and that the position of commissary of upper Louisiana be filled by Martel, with his residence at St. Louis.
                    Places great interest in the success of his entreaties to obtain from the president the exequatur of Martel with his residence at St. Louis for upper Louisiana, comprising Kentucky therein, if there are no objections, and delimiting the remainder of the area by the treaty of cession of Louisiana, which accords France particular advantages. Turreau’s interest is all the greater as Martel has been particularly recommended to him by the government, and Turreau does not see where else he could place him in the United States to compensate him for his services.
                